         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


FRANK LLP,                                     )
                                               )
               Plaintiff,                      )
                                               )      Civil Action No. 19-1197 (APM)
       v.                                      )
                                               )
CONSUMER FINANCIAL                             )
PROTECTION BUREAU,                             )
                                               )
               Defendant.                      )
                                               )

   DEFENDANT CONSUMER FINANCIAL PROTECTION BUREAU’S COMBINED
     REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT AND
   OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

       Frank LLP (“Plaintiff”) brought this action against the Consumer Financial Protection

Bureau (“Bureau”), pursuant to the Freedom of Information Act (“FOIA”), seeking 557 pages of

investigational hearing transcripts (i.e., deposition transcript pages) from an investigation that

preceded ongoing civil law enforcement proceedings. These records are entirely exempt from

disclosure under FOIA Exemption 7(A) because their disclosure could reasonably be expected to

interfere with the ongoing enforcement proceedings. Portions of these transcript pages are, in

addition, properly withheld under FOIA Exemptions 6, 7(C) and 7(E). These exemptions for

portions of these transcript pages protect the personal privacy of individuals implicated in law

enforcement proceedings (Exemption 7(C)); the personal privacy of individuals (Exemption 6);

and law enforcement techniques (Exemption 7(E)).

       Therefore, as the Bureau explained in its opening memorandum, the Court should grant

the Bureau’s motion for summary judgment (and deny Plaintiff’s cross-motion) because all of
          Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 2 of 18




the documents in question are properly withheld pursuant to at least one FOIA exemption.

    I.      Summary of Agency Actions and Plaintiff’s FOIA Request
         The Bureau investigated the debt collection activities of the National Collegiate Student

Loan Master Trust and its component trusts (“NCSLT”). NCSLT had relied on affidavits for

collection proceedings. During the Bureau’s investigation, it obtained one or more affiant

witness statements contained in 557 investigative hearing transcript pages. Plaintiff seeks here,

through a FOIA request and this litigation, only the investigation transcript pages reflecting the

testimony of any one of nine identified affiants. 1 Declaration of Deborah Morris (“Morris

Decl.”), ECF No. 11-1, ¶¶ 5, 10, 11, and 21-23. As Plaintiff has alleged, it seeks these witness

statements to pursue class action claims against NCSLT, Transworld Systems, Inc.

(“Transworld”), and a law firm that represented NCSLT in New York state, Forster and Garbus,

LLP. Complaint, ECF No. 1, ¶¶ 5-11. See Pl.’s Mem. in Opp’n to Def.’s Mot. for Summ. J., and

in Supp. of Pl.’s Cross-Motion for Summ. J. (ECF Nos. 13 and 14) at 9-14 (“Pl.’s Mem.”).

         Although the Bureau’s law enforcement investigation resulted in the negotiation of two

simultaneous settlements, one with NCSLT and the second with NCSLT’s national debt servicer,

Transworld, law enforcement proceedings nonetheless continue. As the Bureau explained in its

opening brief, Def.’s Mem in Supp. of Mot. For Summ. J. (ECF No. 11) (“Def.’s Mem.”) at 3-4,

the Bureau has been engaged in an ongoing multiparty proceeding concerning the court’s

acceptance of the proposed settlement since September 2017, Consumer Financial Protection

Bureau v. National Collegiate Master Student Loan Trust, Civ. A. No. 17-1323 (D. Del.) (the



1
  Frank’s FOIA request asks for the transcripts, if any, resulting from the administrative
investigational hearing testimony of any of nine identified affiants. To protect the privacy of any
investigation witness, the Bureau has not identified the name of any affiant who has testified and
has not released the number of affiants who testified. See Def.’s Mem in Supp. of Mot. For
Summ. J. (ECF No. 11) (“Def.’s Mem.”), at 3 n. 2.
                                                  2
           Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 3 of 18




“NCSLT Action”), Morris Decl. ¶¶ 23 and 24. This proceeding could be followed by full-blown

litigation of the civil law enforcement action against NCSLT and related entities including

Transworld.

          The Bureau filed a separate civil enforcement action against Forster and Garbus for debt

collection activities of that firm including collection on behalf of NCSLT. Bureau of Consumer

Financial Protection v. Forster and Garbus, LLP, Civ. A. No. 19-2928 (E.D.N.Y.) (the “Forster

& Garbus Action”), Morris Decl. ¶ 26.

    II.      The Records at Issue in this Action were Compiled for “Law Enforcement
             Purposes” under Exemption 7
          The Bureau moved for Summary Judgment on whether the disputed records were

compiled for law enforcement purposes. See Def.’s Mem § I at 9; Morris Decl. ¶¶ 3-6, and 23-

26. Plaintiff’s Opposition and Cross-Motion do not address these facts or the Bureau’s argument

on the creation of these records for law enforcement proceedings.2 And, although Plaintiff

indicates that these facts are “disputed,” it nowhere offers any contradictory evidence or

argument. In these circumstances, this Court should regard the issue as conceded. Lewis v.

District of Columbia, 2011 WL 321711 (D.C. Cir. Feb. 2, 2011) at 1 (citing Hopkins v. Women's

Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well understood

in this Circuit that when a plaintiff files an opposition to a dispositive motion and addresses only

certain arguments raised by the defendant, a court may treat those arguments that the plaintiff

failed to address as conceded.” (citation omitted)), aff’d sub nom. Hopkins v. Women’s Div.,

Gen. Bd. of Glob. Ministries, United Methodist Church, 98 F. App’x 8 (D.C. Cir. 2004);

Property of the People, Inc. v. Department of Justice, ___ F. Supp. 3d ___ n. 8, Civ. A. No. 17-


2
  In Plaintiff’s Counter-Statement of Genuine Issues of Fact in Response to Defendant’s Local
Rule 7(h) Statement, ECF No. 13-1 at 4-5, Frank indicates, without substantive argument, that
this issue is contested.
                                                  3
            Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 4 of 18




1728 (EGS), 2019 WL 4644572 at 12 (D.D.C. Sept. 24, 2019) (same).

    III.      Exemption 7(A) Protects these Records from Disclosure during Law
              Enforcement Proceedings

           A. These Transcript Pages Relate to Pending Law Enforcement Proceedings
           The Bureau’s memorandum identifies the pending law enforcement proceedings that

relate to these transcript pages. Def.’s Mem. at 3-5 and 9. In response, Plaintiff argues that these

transcript pages do not relate to a pending law enforcement proceeding because the Bureau

entered a consent order settling an administrative proceeding with Transworld. In the Matter of:

Transworld Systems, Inc., Bureau No. 2017-CFPB-0018 (“Transworld”). Pl.’s Mem. at 9-12.

           The administrative settlement of Transworld (which Transworld, as an intervener in the

pending NCSLT Action, claims cannot be reconciled with the proposed NCSLT Action

settlement) does not preclude Exemption 7(A)’s application to the withheld transcript pages.

Indeed, Exemption 7(A) protects witness statements during ongoing law enforcement

proceedings that follow an investigation. NLRB v. Robbins Tire & Rubber Co., 437 U.S. 224,

(1978). The Bureau has shown that these witness statements were compiled for the investigation

preceding the NCSLT Action and relate directly to the allegations in the pending Forster and

Garbus Action. Def’s Mem. at 3-5; Morris Decl. ¶¶ 22-26.

           Plaintiff nevertheless argues that these transcript pages cannot be relevant to the ongoing

district court litigation in the NCSLT Action based on a mischaracterization of the issues in that

action as limited to the scope of certain contract rights. Pl.’s Mem. at 10-11. While the NCSLT

district court has been considering issues related to contract rights,3 those issues are irrelevant


3
   The NCSLT court addressed contractual rights when it held that contractual relationships
provided a sufficient basis for each new party’s intervention. Mem. Op. of Oct. 19, 2018,
NCSLT Action ECF No. 95, 2018 U.S. Dist. LEXIS 179914. Contractual relationships are also
relevant to the first phase of the resulting proceeding concerning whether the signatories to the
proposed Consent Judgment had authority to enter into the proposed settlement, and whether it
                                                    4
         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 5 of 18




here. Rather, what is relevant is that unless the proposed settlement is accepted by the court,

litigation of the Bureau’s law enforcement action will continue. The NCSLT Action therefore

remains an ongoing law enforcement proceeding for purposes of Exemption 7(A).

       Exemption 7(A) also properly protects the transcript pages at issue because their

disclosure could reasonably be expected to interfere with the pending law enforcement

proceeding against the other defendant in Plaintiff’s class action lawsuits, the law firm of Forster

and Garbus. See Def.’s Mem. at 4-5. In opposition, Plaintiff cites an order entered by the

Eastern District of New York administratively closing the Bureau’s law enforcement action

which Plaintiff speculates, without basis, indicates that “the CFPB-Forster Action is on the cusp

of being resolved via consent order.” Pl.’s Mem. at 11. Plaintiff is simply mistaken; the Forster

& Garbus district court essentially stayed the Bureau’s action pending developments in a

Supreme Court case considering the constitutionality of a provision in the Bureau’s organic

statute. See Seila Law LLC v. Consumer Financial Protection Bureau, cert. granted, ___ U.S.

___, 2019 WL 5281290, No. 19-7 (Oct. 18, 2019). The parties in the Forster and Garbus Action

may bring further developments to the court’s attention in April, and that matter also remains a

pending law enforcement proceeding for purposes of Exemption 7(A), subject to the foreseeable

harms described in the Morris Declaration. Morris Decl. ¶¶ 21-28.

       B. The Identity of any Witness or Witnesses and the Substance of the Witness
          Statement or Statements Remain Nonpublic

       Plaintiff also asserts without evidence that the contents of these transcript pages are

public. Pl’s Mem. at 12-13. Plaintiff refers repeatedly to the presumed contents of the withheld

transcript pages and the identities of those it presumes to have been witnesses. However, Bureau



was proper for those signatories to enter into the settlement. ECF No. 99 (Nov. 29, 2018
Scheduling Order at 1).
                                                 5
         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 6 of 18




investigative hearings are nonpublic. Morris Decl. ¶¶ 15-20. Plaintiff offers no evidence that

these investigational hearing transcripts have been made public but relies instead on rank

speculation. See e.g. Pl.’s mem. at 13 (“nothing about the Transcripts will come as a surprise to

anyone familiar with the CFPB investigations at issue here.”) This does not controvert the sworn

testimony of a Bureau official that the information is protected by the Bureau and its disclosure

could reasonably be expected to interfere with ongoing law enforcement actions. Morris Decl. ¶¶

5-20, 27, and 28.

       Plaintiff similarly presumes to know the identity of the witnesses who allegedly provided

these statements on the theory that these identities are widely known. See id. (“…it was clear

that the underlying evidence had come from the CFPB’s interviews of the Affiants.”) Once

again, Plaintiff cites no evidence that any particular individual actually testified at an

investigational hearing. Plaintiff may fairly conclude only that at least one of the nine

individuals specified in its FOIA request actually testified, since the Bureau admitted to having

responsive records.

       As explained in the Bureau’s opening memorandum, witness statements such as the

testimony reflected in these transcript pages are protected during ongoing law enforcement

proceedings by FOIA Exemption 7(A). Def.’s Mem. at 10-14 citing Robbins, 437 U.S. at 241.

Plaintiff’s attempt to distinguish Robbins and the other governing authorities cited by the Bureau

on the grounds that witness identities and the substance of witness statements are widely known

here is not supported by any evidence. The release of these transcript pages would, among other

reasonably expected interference, prematurely disclose the government’s evidence, prematurely

disclose the gaps in the government’s evidence, and potentially expose one or more possible

witnesses to intimidation. Morris Decl. ¶ 27 and 28. They are, accordingly, properly withheld



                                                  6
          Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 7 of 18




pursuant to Exemption 7(A).

         C. Release of Nonpublic Witness Statement Transcript Pages Could Be Reasonably
            Expected to Interfere with Ongoing Enforcement Proceedings

         The Bureau, through the Morris Declaration, has established that the release of any

witness statement reflected in transcript pages could reasonably be expected to interfere with

ongoing enforcement proceedings. Morris Decl. ¶¶ 21-28. See Def’s Mem. at 10-14. Therefore,

the Bureau need not (and cannot) segregate portions of these transcript pages for disclosure. See

Robbins, 437 U.S. at 224-25. Plaintiff’s only argument in opposition is its bare assertion that the

contents of transcript pages and identities of witnesses are public, but, as explained above,

Plaintiff’s argument is unsupported by evidence and mistaken. The Bureau has, accordingly,

established that the documents at issue are protected in their entirety by FOIA Exemption 7(A).

The Court need go no further and may grant summary judgment for the Bureau on that basis

alone.

   IV.      Portions of these Records are Exempt from Disclosure under Exemptions 6 and
            7(C) to Protect the Personal Privacy of Individuals

         As explained above, the transcripts Plaintiff seeks are properly withheld in full under

Exemption 7(A). In addition, portions of the transcripts are also properly withheld under

Exemptions 6 and 7(C) to protect the personal privacy of individuals. Def.’s Mem. at 14-18.

         As the Bureau explained in its opening brief, FOIA protects the “privacy rights [of]

suspects, witnesses and investigators” mentioned in law enforcement records. Safecard Servs.,

Inc. v. SEC, 926 F.2d 1197, 1205 (D.C. Cir. 1991) (Upholding the refusal to disclose the names

of private individuals in the agency’s enforcement investigation files) (quoting Bast v. Dep’t of

Justice, 665 F.2d 1251, 1254 (D.C. Cir. 1981)). Accordingly, when “individuals may be named

or otherwise identified” in law enforcement records “who have not previously been publicly



                                                  7
         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 8 of 18




implicated in the [matter]” and “there is no ‘compelling evidence that the agency is engaged in

illegal activity,’ such names are “categorically ... exempt from disclosure.” Citizens for

Responsibility & Ethics in Wash. v. Dep’t of Justice, 854 F.3d 675, 681-682 (D.C. Cir. 2017)

(“CREW II”) (quoting SafeCard, 926 F.2d at 1206); see also SafeCard, 926 F.2d at 1206 (any

countervailing public interest must be in the nature of an allegation of illegal government activity

in order to overcome an individual’s Exemption 7(C) privacy interest).

       Plaintiff contends here only that Exemptions 7(C) and 6 do not apply because all personal

privacy interests are “diminished” and that there are countervailing public interest considerations

to counterbalance any remaining personal privacy interests. Pl.’s Mem. at 15-16.

But Plaintiff’s argument rests on an overreading and misinterpretation of a single phrase –

“otherwise implicated” – taken out of context from CREW II. Pl.’s Mem. at 15. In CREW II the

Court of Appeals painstakingly analyzed the privacy interests of various individuals identified in

connection with the criminal investigation of former House of Representatives Majority Leader

Tom Delay. The Court of Appeals explained the privacy interests of the narrow class of

individuals identified in the records who had already been publicly identified by the government

or had testified in court “as having been charged, convicted or otherwise implicated in

connection with the public corruption investigation that encompassed Abramoff and DeLay. …

[T]hese individuals have a diminished privacy interest in certain information that may be

contained in the records at issue, and therefore the categorical rule of non-disclosure announced

in SafeCard does not apply to them.” Id. at 681-82. Through this careful analysis of the possible

privacy interests of this small group, the Court of Appeals affirmed SafeCard with respect to

privacy interests protected by Exemption 7(C) while establishing a new narrow category of those

“publicly identified” through government releases or trial testimony “as having been charged,



                                                 8
         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 9 of 18




convicted or otherwise [similarly] implicated” in a “criminal public corruption investigation.”

Only this last group has “a diminished privacy interest.” Id. at 682. But Plaintiff offers no

evidence or authority to the effect that any individuals identified in the withheld transcript pages

could be regarded as implicated in a criminal public corruption investigation sufficient for a

“diminished privacy interest” under CREW II.

       Plaintiff also fails to identify a cognizable public interest that might possibly outweigh

even a diminished privacy interest. It cites merely the public’s general right to know what the

government is doing and the purported public benefit resulting from its class action

representation. Pl.’s Mem. at 16. Plaintiff attempts to rely on Aguirre v. SEC, 551 F. Supp. 2d

33 (D.D.C. 2008), for the proposition that shedding light on an agency investigation is always a

sufficient public interest. However, Aguirre found a recognized public interest where the

findings of an extensive Congressional investigation constituted evidence that a specifically

alleged “Government impropriety might have occurred.” Id. at 56. Aguirre therefore held that

the privacy interests of the individuals under 7(C) were outweighed by “probative allegations of

official misconduct,” id., a countervailing interest recognized at least since SafeCard. Plaintiff

fails to even hint at any germane public interest in these records, let alone an interest sufficient to

overcome the privacy interests of the identified individuals.

       As the Bureau explained in its memorandum, Def.’s Mem. at 17-18, Exemption 6

likewise protects the names, personal information, and other identifying information pertaining

to individuals that is found in the transcripts. The Bureau has thus properly withheld portions of

these transcript pages pursuant to Exemption 6 as well as Exemption 7(C) to protect the personal

privacy of individuals associated with the Bureau’s civil law enforcement investigation.




                                                  9
         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 10 of 18




    V.      Exemption 7(E) Protects Portions of these Transcript Pages Reflecting Bureau
            Law Enforcement Questioning Techniques

         As the Bureau explained in detail in its memorandum in support of its motion for

summary judgment, Exemption 7(E) protects the investigational hearing transcripts from

disclosure because they are records “compiled for law enforcement purposes” whose disclosure

“would disclose techniques and procedures for law enforcement investigations and

prosecutions.” See Def.’s Mem. at 18-24. The Bureau’s argument is based on 5 U.S.C.

§ 552(b)(7)(E) and extensive authority from the courts in this circuit including a decision last

year in Plaintiff’s previous FOIA action against the Bureau concerning transcripts from the

Bureau’s earlier Portfolio Recovery Associates (“PRA”) investigation, Frank LLP v. CFPB

(“Frank II”)4, 327 F. Supp. 3d 179 (D.D.C. 2018) (Friedrich, J.) (Exemption 7(E) protected

portions of investigational hearing transcripts from the investigation which preceded the settled

Bureau PRA enforcement action).

         The body of Plaintiff’s Memorandum argues that the Bureau seeks to misapply Frank II

here because the Bureau released segregable portions of the transcripts in Frank II but has not

yet released segregable portions of these transcript pages. Plaintiff appears to misunderstand the

Bureau’s position in this action. As already explained above, the records are protected from

disclosure in their entirety here by Exemption 7(A) because of the ongoing proceedings. With

respect to Exemption 7(E), the Bureau asserts here that, as in Frank II, only portions of the

withheld records disclosing specific law enforcement techniques are also protected by




4
  The Bureau’s memorandum also discusses an earlier FOIA action also decided in the Bureau’s
favor with respect to the applicability of Exemption 7(E), Frank, LLP v. CFPB, 288 F. Supp. 3d
46, (D.D.C. 2017) (Frank I). Def.’s Mem. at 5 n. 3.


                                                10
         Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 11 of 18




Exemption 7(E), just as portions are protected by Exemptions 6 and 7(C).5 Def.’s Mem. at 18-

22.

         A. The Bureau’s Questioning Techniques and Methods are Protected Law
            Enforcement Techniques and Procedures

         As the Bureau explains in its opening memorandum, its techniques for questioning

witnesses as part of a law enforcement investigation are “law enforcement techniques” properly

protected from disclosure under Exemption 7(E). See Def.’s Mem. at 18-24 and Morris Decl. ¶¶

36-42.

         As an initial matter, Plaintiff has essentially conceded the application of Exemption 7(E)

here. Plaintiff addresses the overall applicability of Exemption 7(E) only in passing in a

footnote. Pl.’s Mem. 17-18 n. 18. There Plaintiff asserts that it “does not concede” that any

portion of these transcript pages might be protected Exemption 7(E), and attempts to distinguish

some of the authorities cited by the Bureau. Id. But it is well-established that a “litigant does

not properly raise an issue by addressing it in a ‘cursory fashion’ with only ‘bare-bones

arguments.’” See Cement Kiln Recycling Coal. v. EPA, 255 F.3d 855, 869 (D.C. Cir. 2001) (per

curiam) (citations & internal quotation marks omitted). This Court therefore need not address

Plaintiff’s 7(E) arguments and may consider the issue waived. See also United States v. Whren,

111 F.3d 956, 958 (D.C. Cir. 1997) (Court notes that it does not address an argument raised only

in a footnote).




5
  The Bureau has provided the Declaration of Deborah Morris consistent with Vaughn v. Rosen,
484 F.2d 820 (D.C. Cir. 1973), but has not provided a separate index of withholdings in part
pursuant to Exemptions 6, 7(C), and 7(E) because the transcripts are withheld in their entirety
pursuant to Exemption 7(A). In addition, any public index of redactions would include limited
information to avoid revealing the very information that FOIA protects in these
circumstances. The Bureau stands ready to provide an index of partial redactions made pursuant
to Exemptions 6, 7(C), and 7(E) upon the Court’s request.
                                                 11
        Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 12 of 18




       If the Court chooses to consider Plaintiff’s brief 7(E) discussion, however, it is

unpersuasive.

       Plaintiff’s Exemption 7(E) footnote principally appears to argue that Exemption 7(E)

only applies to “investigative techniques generally unknown to the public,” citing Albuquerque

Publ’g Co. v. Dep’t of Justice, 726 F.Supp. 851, 857 (D.D.C. 1989)). Albuquerque Publ’g Co.,

found nothing secretive about the use of very different techniques, “wired informants and ‘bugs’

secretly placed in rooms” that warranted protection under Exemption 7(E). 726 F.Supp. at 857.

Here, the Bureau seeks to withhold not the fact that investigational hearings were conducted, but

the contents of those hearings, which would reveal information the Bureau finds relevant in

prosecuting potential violations of federal consumer financial laws. While the fact that the

Bureau conducts investigational hearings in the course of an investigation is generally known to

the public, the specific questions asked, and information sought, are not. See Morris Decl. ¶ 36

(“As a result of the previously described restriction on the public disclosure of transcripts of IHs,

the details of the questions. . . are not generally known.”); Judicial Watch v. Dep’t. of

Commerce, 337 F. Supp. 2d 146, 181 (D.D.C. 2004) (Commonly known procedures may be

withheld to protect their effectiveness); Barnard v. Dep’t of Homeland Sec., 598 F. Supp. 2d 1,

23 (D.D.C. 2009) (“There is no principle of which the Court is aware that requires an agency to

release all details concerning these and similar techniques simply because some aspects of them

are known to the public.”).

       Plaintiff also attempts to distinguish Piper v. Dep’t. of Justice, 294 F. Supp. 2d 16

(D.D.C. 2003), arguing that the Piper court protected from disclosure “logistical considerations

involved in polygraph examinations,” and claiming Exemption 7(E) covers only “specialized,

hyper-technical investigative procedure[s].” Pl.’s Mem. at 17 n. 18. Of course, the FOIA



                                                 12
        Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 13 of 18




contains no such requirement. See 5 U.S.C. § 552(b)(7)(E). In any event, the court in Piper

makes no mention of a polygraph examination being “specialized” or “hyper-technical” (words

which do not appear in the court’s opinion just as they do not appear in Exemption 7(E)). See

294 F. Supp. 2d 16. Moreover, the court protected not only the “logistical considerations” of a

polygraph examination but also specifically protected the “questions and answers.” Id. at 30.

        Plaintiff argues that Rosenberg v. Dep’t. of Immigration and Customs Enf., 13 F. Supp.

3d 92, 114 (D.D.C. 2014), does not support the Bureau’s position because the protected

Rosenberg questions are a “meticulous blueprint covering every possible question-and-answer

eventuality.” Pl.’s Mem. at 17-18 n. 18. Here, the transcripts would reveal the actual follow-up

questions posed by Bureau investigators, as well as the initial questions and order of questioning.

Regardless, the rationale underlying the Rosenberg court’s decision was that “the redacted

questions would disclose what the FBI deems relevant to investigating obstruction of justice

cases.” 13 F. Supp. 3d at 114. The same rationale applies here where the Bureau is investigating

potential violations of specific federal consumer financial protection laws.

        And Plaintiff claims Barouch v. Dep’t. of Justice, 87 F. Supp. 3d 10 (D.D.C. 2015), is

“wholly inapposite” because there the FOIA requester-plaintiff did not object to the withholding

of questioning techniques used by ATF agents. See Pl.’s Mem. at 18 n. 18. Plaintiff is correct

that the FOIA requester did not challenge ATF’s application of Exemption 7(E); however,

Plaintiff wrongly asserts that that was the “only” reason the court protected from release the ATF

agents’ questioning techniques. While noting the plaintiff’s failure to object, the court in

Barouch still considered and upheld the agency’s application of Exemption 7(E): “Still, the

Court finds . . . a sufficient basis upon which to conclude that defendants have carried their

burden to justify this particular withholding, especially in light of plaintiff’s failure to object to



                                                   13
        Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 14 of 18




it.” 87 F. Supp. 3d at 30 n. 13.

       Finally, Plaintiff attempts to distinguish Allen v. Fed. Bureau of Prisons, Civ. A. No. 16-

0708 (CKK), 2019 WL 498804 (D.D.C. Feb. 8, 2019) by flatly asserting, without any support in

the opinion, that the determinative consideration is the complexity of the questions being

protected. Plaintiff then attempts to apply this “complexity” principle here to conclude that

interviewing techniques about identity theft and tax fraud are materially more complex than

those relevant to consumer financial protection. This distinction is not supported by logic,

evidence, or authority.

       And of course, Plaintiff makes no effort at all to distinguish the persuasive holding of

another judge of this Court in Frank II, which rejected the very arguments Plaintiff makes here.

327 F. Supp. 3d 179. All of Plaintiff’s cursory attempts to distinguish authorities cited by the

Bureau are unavailing. The portions of the requested transcript pages reflecting Bureau

questioning techniques designed to elicit specific information are law enforcement techniques

and procedures protected from disclosure by Exemption 7(E).

       B. Disclosure of Records Reflecting Bureau Techniques and Methods Can
          Reasonably be Expected to Increase the Risk of Circumvention of the Law

       As the Bureau explained in its opening memorandum, supported by the declaration of a

senior Bureau official, the release of the portions of these records that reflect Bureau law

enforcement techniques and methods could reasonably be expected to increase the risk of

circumvention of the law. See Def.’s Mem. at 22-24, Morris Decl. ¶¶ 38-42. Plaintiff has not

addressed this argument at all, and the Court may therefore regard it as conceded for purposes of

the Bureau’s motion for summary judgment and Plaintiff’s cross motion. Lewis, 2011 WL

321711 at 1.




                                                 14
          Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 15 of 18




                                            CONCLUSION

          For these reasons, all withheld investigational hearing transcript pages are exempt from

disclosure under Exemption 7(A); the portions potentially identifying any witness or other

individual, as well as other private, personal information, are protected on personal privacy

grounds under Exemptions 6 and 7(C); and the portions reflecting Bureau law enforcement

techniques and procedures are exempt from disclosure under Exemption 7(E). Therefore, the

Bureau’s motion for summary judgment should be granted and Plaintiff’s cross-motion should be

denied.


                                          Respectfully submitted,

                                          JESSIE K. LIU, DC Bar #472845
                                          United States Attorney

                                          DANIEL F. VAN HORN, DC Bar #924092
                                          Chief, Civil Division


                                    By:                                    /s/
                                          W. MARK NEBEKER, DC Bar #396739
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, DC 20530
                                          (202) 252-2536
                                          mark.nebeker@usdoj.gov




                                                   15
        Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 16 of 18




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

FRANK LLP,                                    )
                                              )
               Plaintiff,                     )
                                              )       Civil Action No. 19-1197 (APM)
       v.                                     )
                                              )
CONSUMER FINANCIAL                            )
PROTECTION BUREAU,                            )
                                              )
               Defendant.                     )
                                              )

            DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF
                           MATERIAL FACTS AS
                  TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Local Rule 7(h), Defendant Consumer Financial Protection Bureau

(“Bureau”) provides the following response to Plaintiff’s statement of material facts as to which

there is no genuine dispute.

       18. Defendant has not legally justified its withholding of the interview transcripts in

question pursuant to any FOIA exemption. Plaintiff is entitled to summary judgment declaring

unlawful Defendant’s withholding of the transcripts, for the reasons set forth in the

Memorandum of Points and Authorities being filed simultaneously herewith.

       Disputed. This statement is only conclusions of law and does not contain any statement

of fact. However, Defendant disputes that it is not legally justified in withholding all of the

requested records under Freedom of Information Act (“FOIA”) Exemption 7(A) for the reasons

set forth in Defendant’s opening memorandum filed October 3, 2019 and Defendant’s reply

memorandum filed simultaneously herewith. See also Declaration of Deborah Morris (“Morris

Decl.”), ECF No. 11-1, ¶¶ 5-28.

       Defendant also disputes that it is not legally justified in withholding portions of the
        Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 17 of 18




requested records under FOIA Exemptions 6, 7(C) and 7(E) for the reasons set forth in

Defendant’s opening memorandum filed October 3, 2019 and Defendant’s reply memorandum

filed simultaneously herewith. See Morris Decl., ¶¶ 5-20, 29-42.



                                       Respectfully submitted,


                                       JESSIE K. LIU, DC Bar #472845
                                       United States Attorney


                                       DANIEL F. VAN HORN, DC Bar #924092
                                       Chief, Civil Division


                                 By:                                    /s/
                                       W. MARK NEBEKER, DC Bar #396739
                                       Assistant United States Attorney
                                       555 4th Street, N.W.
                                       Washington, DC 20530
                                       (202) 252-2536
                                       mark.nebeker@usdoj.gov




                                                 2
        Case 1:19-cv-01197-APM Document 15 Filed 12/30/19 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing Defendant’s Combined Reply In

Support Of Its Motion For Summary Judgment And Opposition to Plaintiff’s Cross-Motion for

Summary Judgment and the ccompanying Defendant’s Response To Plaintiff’s Statement of

Material Facts and a proposed order, has been made through the Court’s electronic transmission

facilities on this 30th day of December, 2019.



                                                                              /s/
                                             W. MARK NEBEKER, DC Bar #396739
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Civil Division
                                             Washington, DC 20530
                                             (202) 252-2536
                                             mark.nebeker@usdoj.gov
